AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 11/15/2021 to Application #16/456,368 filed on 06/28/2019 in which Claims 1-3, 5-11, 13-16, 18-22 are pending.

Status of Claims
Claims 1-3, 5-11, 13-16, 18-22 are pending, of which Claims 1-3, 5-11, 13-16, 18-22 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 11/15/2021
Applicant’s most recent claim set of 11/15/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mark Van Ness on December 30, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 20: (Currently Amended)
Regarding Claim 20, in Claim 20 Line(s) 2, replace the phrase:
“the one or more processors to provides curve parameters,”
with the following:
“the one or more processors to provide curve parameters,”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-11, 13-16, 18-22 are considered allowable.

The instant invention is directed to an apparatus, a medium, and a system utilizing a reconfigurable circuit device for digital signature verification.

The closest prior art, as recited, “SHEN et al. CN 103049710 A” and “Xilinx Virtex-5 Family Overview” provided by applicant in applicant’s IDS filed on 08/18/2020, 
Regarding Claim 1:
a reconfigurable circuit device that includes multiple digital signal processing sections with each digital signal processing section including an integer multiplier circuit, multiple logic sections, and embedded memory, configuring the reconfigurable circuit device to function as a digital signature verification circuit for a stream of bits with the digital signature verification circuit including a hybrid multiplication section that combines multiple logic sections and multiple digital signal processing sections to multiply signature verification values, with the hybrid multiplication section iterating part of the digital signature verification calculation repeated times to generate a repeated multiplication product of the digital signature verification calculation, with intermediate calculation results stored in the embedded memory
When combined with the additional limitations found in Claim 1.

Regarding Claim 9:
configuring a reconfigurable circuit device that includes multiple digital signal processing sections with each digital signal processing section including an integer multiplier circuit, multiple logic sections, and embedded memory, further configuring the reconfigurable circuit device to function as a digital signature verification circuit for a stream of bits with the digital signature verification circuit including a hybrid multiplication section that combines multiple logic sections and multiple digital signal processing sections to multiply signature verification values, with the hybrid multiplication section iterating part of the digital signature verification calculation repeated times to generate a repeated multiplication product of the digital signature verification calculation, with intermediate calculation results stored in the embedded memory 
When combined with the additional limitations found in Claim 9.

Regarding Claim 16:
a system that includes one or more processors, dynamic random access memory for data storage, an field programmable gate array that includes multiple digital signal processing sections with each digital signal processing section including an integer multiplier circuit, multiple logic sections, and block random access memory, configuring the field programmable gate array by the one or more processors to function as an elliptic curve digital signature verification circuit for a stream of bits with the elliptic curve digital signature verification circuit including a hybrid multiplication section that combines multiple logic sections and multiple digital signal processing sections to multiply signature verification values, with the hybrid multiplication section iterating part of the elliptic curve digital signature verification calculation repeated times to generate a repeated multiplication product of the elliptic curve digital signature verification calculation, with intermediate calculation results stored in the block random access memory 
When combined with the additional limitations found in Claim 16.

Therefore Claims 1-3, 5-11, 13-16, 18-22 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liew - US_20170328951_A1_I: Liew teaches embedded circuitry for digital signal processor validation.
Tung et al - US_6675337_B1_I: Tung teaches circuit design for built in self-test circuitry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498